DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received June 10, 2022:
Claims 1-16 are pending. 
The core of the previous rejection has been withdrawn in light of the amendments to the claims. However, a new rejection has been made as necessitated by the amendments. 
Claim Rejections - 35 USC § 103
Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0291442) in view of Hinoki et al. (US 2010/0248026).
Regarding Claim 1, Wang et al. teaches an electrode for a secondary battery comprising a conductive support (i.e. current collector) (Fig. 3, #22), a first primer layer (i.e. a protective layer) (Fig. 3, #24) formed on the conductive support and comprising a polymeric material (Para. [0005]) and conductive filler (i.e. conductive agent) (Para. [0061]) and a positive electroactive material layer formed on the primer layer (Fig. 3, #30) including a positive electrode active material (Para. [0067]) wherein a binding agent is not contained in the primer layer (Para. [0094]) and the primer layer comprises polymethylphenylsiloxane (i.e. silicone resin wherein each R is independently monovalent hydrocarbon group and x = 2).
Wang et al. further teaches any suitable cathode active species can be used (Para. [0028]). Wang et al. does not explicitly teach the positive electrode active material is composed of a lithium-containing transition metal oxide. 
However, Hinoki et al. teaches a positive electrode active material a lithium-containing transition metal oxide such as lithium cobaltate or lithium nickelate (Para. [0065]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teaching of a positive electrode active material of a lithium-containing transition metal oxide, as it would provide a positive electrode active material wherein intercalation of a lithium ion can be reversibly carried out and provides improved energy density and cycle characteristics (Para. [0087]). There is a reasonable expectation of success both Wang  et al. and Hinoki et al. have aluminum foil as the current collector (Wang et al. – Para. [0049] & Hinoki et al. – Para. [0186]).
Regarding Claim 2, Wang et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. teaches the primer layer comprises polymethylphenylsiloxane (i.e. R is a phenyl group and a methyl group).
Regarding Claim 3, Wang et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. teaches the primer layer comprises polymethylphenylsiloxane (i.e. an organopolysiloxane having a structural unit including a silicon atom having a phenyl group as a substituent).
Regarding Claim 5, Wang et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. teaches the primer layer comprises polymethylphenylsiloxane (i.e. an organopolysiloxane silicone resin comprising hydroxyl and hydrolyzable functional groups bonded to a silicon atom in a molecule).
Regarding the content of the hydroxyl groups and the hydrolyzable function groups, Wang et al. further teaches the hydroxyl-containing polymer may have varying levels of hydrolysis (thereby including varying amounts of hydroxyl groups), and a greater degree of hydrolysis may allow better adhesion of the hydroxyl-containing material to a conductive support, and in some cases may cause the polymer to be less soluble in the electrolyte. Thus, a content of the hydroxyl groups and the hydrolyzable functional groups is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the content of the hydroxyl groups and the hydrolyzable groups is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 6, Wang et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. further teaches the primer layer (i.e. protective layer) has a thickness from 5-10 micrometers (within the range of the instant claim) (Para. [0060])
Regarding Claim 7, Wang et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. teaches the conductive support (i.e. conductive agent) is 5.4 wt% (carbon black, Para. [0094]) (i.e. within the claimed conductive agent range) and the polymeric material (in this case, the silicon resin) is included in a range of 20-90 wt% (overlapping with the claimed range).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 8, Wang et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 1 as explained above.
Wang et al. as modified by Hinoki et al. does not teach the protective later includes inorganic compound particles.
However, Hinoki et al. further teaches a second invention wherein a protective layer containing an organic particle an inorganic particle comprises a ratio of a content of the inorganic particle in the protecting layer from 1:1 to 1:4 (Para. [0029]). 
	Since Hinoki et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Hinoki et al. to provide additional functionality to the protecting layer. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. as modified by Hinoki et al. to incorporate the teaching of inorganic particles, as it would provide sufficient shutdown function without degrading characteristics of a battery, and shrinkage during heat-up time can be sufficiently suppressed as the inorganic particle does not melt and remains as it is, sufficiently reducing impedance (Para. [0030]).
Regarding Claim 9, Wang et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 8 as explained above.
Wang et al. teaches the conductive support (i.e. conductive agent) is 5.4 wt% (carbon black, Para. [0094]) (i.e. within the claimed conductive agent range) and the polymeric material (in this case, the silicon resin) is included in a range of 20-90 wt% (overlapping with the claimed range).
Wang et al. does not teach inorganic compound particles in the primer layer.
However, Hinoki et al. further teaches a second invention wherein a protective layer containing an organic particle an inorganic particle comprises a ratio of a content of the inorganic particle in the protecting layer from 1:1 to 1:4 (Para. [0029]). 
	Since Hinoki et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Hinoki et al. to provide additional functionality to the protecting layer. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. as modified by Hinoki et al. to incorporate the teaching of the ratio of organic particles to inorganic particles , as it would provide sufficient shutdown function without degrading characteristics of a battery, and shrinkage during heat-up time can be sufficiently suppressed as the inorganic particle does not melt and remains as it is, sufficiently reducing impedance (Para. [0030]). The combination of the ratio of organic particles to inorganic particles, for example 1:1, would result in equal parts of the organic silicone resin (see section “4.” above for details regarding the silicone resin, not reiterated herein for brevity’s sake) and the inorganic particle. As Wang et al. teaches the conductive support (i.e. conductive agent) is 5.4 wt% (carbon black, Para. [0094]) the silicone resin and the inorganic compound particles in Wang et al. as modified by Hinoki et al. would each have a content range of about 47.3 wt%, within the claimed ranges for both the silicone resin and the inorganic compound particles. 
Regarding Claim 10, Wang et al. as modified by Hinoki et al. teaches all of the elements of the positive electrode in claim 1 as explained above.
 	Wang et al. further teaches a secondary battery, a negative electrode and an electrolyte (Para. [0011], [0096]).
Regarding Claim 11, Wang et al. teaches an electrode for a secondary battery comprising a conductive support (i.e. current collector) (Fig. 3, #22), a first primer layer (i.e. a protective layer) (Fig. 3, #24) formed on the conductive support and comprising a polymeric material (Para. [0005]) and conductive filler (i.e. conductive agent) (Para. [0061]) and a positive electroactive material layer formed on the primer layer (Fig. 3, #30) including a positive electrode active material (Para. [0067]), the primer layer (i.e. protective layer) has a thickness from 5-10 micrometers (within the range of the instant claim) (Para. [0060]) wherein a binding agent is not contained in the primer layer (Para. [0094]) and the primer layer comprises polymethylphenylsiloxane (i.e. silicone resin).
Wang et al. further teaches any suitable cathode active species can be used (Para. [0028]). Wang et al. does not explicitly teach the positive electrode active material is composed of a lithium-containing transition metal oxide.
However, Hinoki et al. teaches a positive electrode active material a lithium-containing transition metal oxide such as lithium cobaltate or lithium nickelate (Para. [0065]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teaching of a positive electrode active material of a lithium-containing transition metal oxide, as it would provide a positive electrode active material wherein intercalation of a lithium ion can be reversibly carried out and provides improved energy density and cycle characteristics (Para. [0087]). There is a reasonable expectation of success both Wang  et al. and Hinoki et al. have aluminum foil as the current collector (Wang et al. – Para. [0049] & Hinoki et al. – Para. [0186]).
Regarding Claim 12, Wang et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 11 as explained above.
Wang et al. teaches the primer layer comprises polymethylphenylsiloxane (i.e. an organopolysiloxane silicone resin comprising hydroxyl and hydrolyzable functional groups bonded to a silicon atom in a molecule).
Regarding the content of the hydroxyl groups and the hydrolyzable function groups, Wang et al. further teaches the hydroxyl-containing polymer may have varying levels of hydrolysis (thereby including varying amounts of hydroxyl groups), and a greater degree of hydrolysis may allow better adhesion of the hydroxyl-containing material to a conductive support, and in some cases may cause the polymer to be less soluble in the electrolyte. Thus, a content of the hydroxyl groups and the hydrolyzable functional groups is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the content of the hydroxyl groups and the hydrolyzable groups is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 13, Wang et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 11 as explained above.
Wang et al. teaches the conductive support (i.e. conductive agent) is 5.4 wt% (carbon black, Para. [0094]) (i.e. within the claimed conductive agent range) and the polymeric material (in this case, the silicon resin) is included in a range of 20-90 wt% (overlapping with the claimed range).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 14, Wang et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 11 as explained above.
Wang et al. as modified by Hinoki et al. does not teach the protective later includes inorganic compound particles.
However, Hinoki et al. further teaches a second invention wherein a protective layer containing an organic particle an inorganic particle comprises a ratio of a content of the inorganic particle in the protecting layer from 1:1 to 1:4 (Para. [0029]). 
	Since Hinoki et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Hinoki et al. to provide additional functionality to the protecting layer. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. as modified by Hinoki et al. to incorporate the teaching of inorganic particles, as it would provide sufficient shutdown function without degrading characteristics of a battery, and shrinkage during heat-up time can be sufficiently suppressed as the inorganic particle does not melt and remains as it is, sufficiently reducing impedance (Para. [0030]).
Regarding Claim 15, Wang et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 11 as explained above.
Wang et al. teaches the conductive support (i.e. conductive agent) is 5.4 wt% (carbon black, Para. [0094]) (i.e. within the claimed conductive agent range) and the polymeric material (in this case, the silicon resin) is included in a range of 20-90 wt% (overlapping with the claimed range). 
Wang et al. does not teach of inorganic compound particles in the primer layer.
However, Hinoki et al. further teaches a second invention wherein a protective layer containing an organic particle an inorganic particle comprises a ratio of a content of the inorganic particle in the protecting layer from 1:1 to 1:4 (Para. [0029]). 
	Since Hinoki et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Hinoki et al. to provide additional functionality to the protecting layer. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. as modified by Hinoki et al. to incorporate the teaching of the ratio of organic particles to inorganic particles , as it would provide sufficient shutdown function without degrading characteristics of a battery, and shrinkage during heat-up time can be sufficiently suppressed as the inorganic particle does not melt and remains as it is, sufficiently reducing impedance (Para. [0030]). The combination of the ratio of organic particles to inorganic particles, for example 1:1, would result in equal parts of the organic silicone resin (see section “13.” above for details regarding the silicone resin, not reiterated herein for brevity’s sake) and the inorganic particle. As Wang et al. teaches the conductive support (i.e. conductive agent) is 5.4 wt% (carbon black, Para. [0094]) the silicone resin and the inorganic compound particles in Wang et al. as modified by Hinoki et al. would each have a content range of about 47.3 wt%, within the claimed ranges for both the silicone resin and the inorganic compound particles. 
Regarding Claim 16, Wang et al. as modified by Hinoki et al. teaches all of the elements of the positive electrode in claim 11 as explained above.
 	Wang et al. further teaches a secondary battery, a negative electrode and an electrolyte (Para. [0011], [0096]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0291442) in view of Hinoki et al. (US 2010/0248026) as applied to claim 3 above, and further in view of Ikenuma et al. (US 2016/0111700).
Regarding Claim 4, Wang et al. as modified by Hinoki et al. teaches all of the elements of the current invention in claim 3 as explained above.
Wang et al. teaches the primer layer comprises polymethylphenylsiloxane (i.e. an organopolysiloxane having a structural unit including a silicon atom having a phenyl group as a substituent).
Wang et al. and Hinoki et al. do not explicitly teach a ratio of phenyl groups bonded to silicon atoms based on a total amount of monovalent hydrocarbon groups bonded to silicon atoms.
However, Ikenuma et al. teaches a lithium-ion secondary battery (Para. [0122], lines 8-11) wherein a film comprising a silicone resin (Para. [0071], [0076]) wherein the silicone includes hydrophobic functional groups such as a phenyl group, as the inclusion of phenyl groups increases the adhesion to the active material due to hydrophobic interaction (Para. [0077], lines 9-12). Thus, the teaching of a ratio of phenyl groups bonded to silicon atoms based on a total amount of monovalent hydrocarbon groups bonded to silicon atoms is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the ratio of phenyl groups present is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Response to Arguments
Applicant’s arguments filed June 10, 2022 have been fully considered but are moot because the arguments do not apply to the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the new rejection as necessitated by the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729